TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00129-CV



                   City of New Braunfels, Gale Pospisil, Roberto Camerono,
                         Tom Wilber, and Mary Quinones, Appellants

                                                   v.

    Garrison Maurer, d/b/a Comal Towing; Jeramie Hernandez, d/b/a JJ Towing; and
              Robert Fleming, d/b/a Pro Care Wrecker Service, Appellees


     FROM THE DISTRICT COURT OF COMAL COUNTY, 433RD JUDICIAL DISTRICT
          NO. C2013-0517D, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants have filed a motion to dismiss, informing this Court that the underlying

claims against them are now moot. Appellants request that we dismiss their interlocutory appeal,

along with all the claims made by the appellees against them, which are currently pending in the trial

court. The motion is unopposed only to the extent the appellants seek to dismiss the appeal. We

grant the motion in part, dismiss the appeal, and deny all other relief. See Tex. R. App. P. 42.1(a)(1).



                                                        ____________________________________

                                                        Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellants’ Motion

Filed: June 24, 2015